     Case 3:20-cv-03487-B Document 12 Filed 12/01/20               Page 1 of 7 PageID 1393



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SR CONSTRUCTION INC.,                           §
                                                §
        Plaintiff/Appellant,                    §
                                                §
v.                                              §     CIVIL ACTION NO. 3:20-CV-3487-B
                                                §
HALL PALM SPRINGS, LLC and                      §
RE PALM SPRINGS, LLC,                           §
                                                §
        Defendants/Appellees.                   §

                         MEMORANDUM OPINION AND ORDER

        Before the Court in this bankruptcy appeal is Appellant SR Construction, Inc. (SRC)’s

Emergency Motion for an Immediate Stay Pending Appeal (Doc. 2). For the reasons that follow, the

motion is DENIED.

                                                 I.

                                        BACKGROUND

        SRC appeals two orders of the bankruptcy court in the pending Chapter 11 bankruptcy of

RE Palm Springs II, LLC (“RE Palm Springs”). See Doc. 2, Mot., 1. The Court recounts only the facts

giving rise to those orders that are pertinent to resolving the pending motion.

        In 2017, SRC was engaged to construct a hotel in Palm Springs, California (the “Property”).

Doc. 3-1, Movant’s Ex. A, 69. The then-owner of the Property obtained construction financing from

Hall Palm Springs, LLC (HPS) secured by a deed of trust in the Property. See Doc. 3-5, Movant’s Ex.

E, 1–2. SRC was not paid for its work and was eventually terminated mid-project. Doc. 3-1,

Movant’s Ex. A, 71–72. SRC maintains that at the time it was terminated, it was owed over $14


                                               -1-
     Case 3:20-cv-03487-B Document 12 Filed 12/01/20                    Page 2 of 7 PageID 1394



million for work it had completed. Id. at 72. So, after it was terminated, SRC recorded a mechanic’s

lien on the Property and filed suit in California seeking to foreclose on such lien. Id. at 72–73.

        Meanwhile, the then-owner of the Property defaulted on its loan with HPS, and HPS

accelerated the loan. See Doc. 2, Mot., 7 (citations omitted). Soon after, HPS formed RE Palm

Springs.1 See Doc. 3-1, Movant’s Ex. A, 45. The then-owner of the Property then transferred the

Property to RE Palm Springs, and a grant deed was recorded. Doc. 2, Mot., 7 (citation omitted).

According to SRC, RE Palm Springs “gave no consideration for the [g]rant [d]eed, but took

ownership subject to $50 million in liens and security interests.” Id. (citations omitted). RE Palm

Springs then filed its voluntary Chapter 11 bankruptcy petition. See generally Doc. 3-7, Movant’s Ex.

G.

        After an attempted sale of the Property through a stalking-horse bidder fell through, see Doc.

2, Mot., 8–9, HPS moved the bankruptcy court to authorize a credit bid under which it would buy

the Property via a line of credit. See generally Expedited Mot., In re RE Palm Springs II, LLC, No. 20-

31972 (Bankr. N.D. Tex. Oct. 13, 2020), ECF No. 198. Before the bankruptcy court ruled on this

motion, SRC filed an adversary proceeding in the bankruptcy court against HPS and RE Palm

Springs seeking, among other things, an injunction of the sale of the Property pending determination

of the propriety of the initial transfer of the Property to RE Palm Springs from the prior owner and

priority of SRC’s security interest in the Property. Doc. 3-17, Movant’s Ex. Q, 4. That proceeding

remains pending. Nonetheless, by order dated November 9, 2020, the bankruptcy court accepted

HPS’s credit bid (the “Credit Bid Order”). Order, In re RE Palm Springs II, LLC, No. 20-31972

        1
          It appears from the record that HPS formed an entity called Hall Palm Springs II, LLC, but that
entity changed its name to RE Palm Springs in June 2020. Doc. 3-6, Movant’s Ex. F, 1. For simplicity’s sake,
the Court refers to RE Palm Springs, the debtor, by its current name only.

                                                   -2-
  Case 3:20-cv-03487-B Document 12 Filed 12/01/20                    Page 3 of 7 PageID 1395



(Bankr. N.D. Tex. Nov. 9, 2020), ECF No. 248. Then, on November 18, 2020, following two days

of evidentiary hearings, the bankruptcy court approved the sale of the Property to HPS, free of SRC’s

lien, and the sale may occur as early as December 2, 2020 (the “Sale Order”). Order, In re RE Palm

Springs II, LLC, No. 20-31972 (Bankr. N.D. Tex. Nov. 18, 2020), ECF No. 262.

        SRC appeals the Credit Bid Order and the Sale Order in this Court and, by its motion, seeks

a stay of the Sale Order pending resolution of its appeal. See generally Doc. 2, Mot. SRC first sought

a stay of the Sale Order from the bankruptcy court, and it was denied. See Order, In re RE Palm

Springs II, LLC, No. 20-31972 (Bankr. N.D. Tex. Nov. 18, 2020), ECF No. 262. Finding that SRC

has not established irreparable injury absent its requested stay, and that a stay would cause

substantial harm to other interested parties, this Court likewise DENIES the motion.

                                                  II.

                                       LEGAL STANDARD

        Federal Rule of Bankruptcy Procedure 8007 governs the procedure for stays of bankruptcy

court orders pending appeal. This rule states that a party ordinarily must first move for a stay of a

bankruptcy court judgment or order in the bankruptcy court. Fed. R. Bankr. P. 8007(a)(1)(A). The

rule also provides that a motion for a stay may be made in the district court where the appeal is

pending. Id. 8007(b)(1). If the motion under 8007(a)(1)(A) was originally made in the bankruptcy

court, the motion in the district court must “either state that the [bankruptcy] court has not yet

ruled on the motion, or state that the court has ruled and set out any reasons given for the ruling.”

Id. 8007(b)(2)(B). The motion must also include “(A) the reasons for granting the relief requested

and the facts relied upon; (B) affidavits or other sworn statements supporting facts subject to dispute;

and (C) relevant parts of the record.” Id. 8007(b)(3)(A)–(C).

                                                 -3-
   Case 3:20-cv-03487-B Document 12 Filed 12/01/20                      Page 4 of 7 PageID 1396



        The party seeking a stay of a bankruptcy court order pending appeal has the burden of

satisfying four factors: “(1) whether the stay applicant has made a strong showing that [it] is likely

to succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay;

(3) whether issuance of the stay will substantially injure the other parties interested in the

proceeding; and (4) where the public interest lies.” Saldana v. Saldana, 2015 WL 5021415, at *2

(N.D. Tex. Aug. 25, 2015) (quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987); Nken v. Holder,

556 U.S. 418, 426 (2009)). All of these factors must be met, Arnold v. Garlock, 278 F.3d 426, 438–39

(5th Cir. 2001), but “[t]he first two . . . are the most critical.” Saldana, 2015 WL 5021415, at *2

(citing Nken, 556 U.S. at 434).

                                                   III.

                                               ANALYSIS

        As noted above, SRC presented its request for a stay of the Sale Order to the bankruptcy

court. In its motion before this Court, SRC did not present the reasons the bankruptcy court denied

its request, and the bankruptcy court did not give any reasons in its written order.2 See generally

Order In re RE Palm Springs II, LLC, No. 20-31972 (Bankr. N.D. Tex. Nov. 18, 2020), ECF No. 262.

The Court finds that SRC has met the initial requirements of Rule 8007 and will turn to the merits

of the motion. Because SRC has not demonstrated irreparable harm, and because granting a stay

would cause substantial harm to other interested parties, the motion is DENIED.




        2
         It appears from the hearing transcript that the request was denied at least in part because SRC did
not present any specific evidence regarding its request for a stay. Doc. 3-4, Movant’s Ex. D, 121.

                                                   -4-
     Case 3:20-cv-03487-B Document 12 Filed 12/01/20                  Page 5 of 7 PageID 1397



A.      Irreparable Injury

        SRC argues that the sale of the Property will cause irreparable harm because it would moot

SRC’s appeal. Doc. 2, Mot., 4–5. According to SRC, the sale “would be impossible to unwind and

will eliminate SRC and the other creditors’ secured interests in the Property. As the Property is [RE

Palm Springs’s] only substantive asset, SRC . . . will be left with no effective means to collect any

portion of the more than $14 million owed” to it. Id.

        To the extent SRC argues it will suffer injury as a result of the sale because it will not be able

to collect the money it is owed, such an injury is not irreparable. Permian Producers Drilling, 263 B.R.

at 522 (“Purely monetary injury is not irreparable because the injured party has remedy by bringing

suit to recover damages.” (citation omitted)). And, in any event, this assertion is inaccurate. As the

bankruptcy court discussed on the record, SRC’s contract was accompanied by payment and

performance bonds, and SRC can “pursue payment under those bonds” using “state law procedures

in California[.]” Doc. 3-4, Movant’s Ex. D, 116. This Court agrees with the bankruptcy court that

SRC has other relief available. SRC still has “effective means to collect” what it is owed. See Doc.

2, Mot., 5.

        Moreover, to the extent SRC argues it is entitled to a stay because its appeal will be mooted

absent a stay, this does not constitute irreparable injury. This Court agrees with the majority of courts

in this circuit finding that the risk of mooting a bankruptcy appeal, standing alone, does not

constitute irreparable harm warranting a stay. In re Fiesta Inn & Suites, LP, 2009 WL 5195961, at *3

(Bankr. W.D. Tex. Dec. 21, 2009) (citation omitted); Yucaipa Corp. Initiatives Fund, ILP v. Piccadilly

Rests., LLC, 2014 WL 1871889, at *4 (W.D. La. May 6, 2014) (citation omitted); In re Ba-Mak

Gaming Int’l, Inc., 1996 WL 411610, at *2 (E.D. La. July 22, 1996) (citations omitted); In re Camp

                                                  -5-
     Case 3:20-cv-03487-B Document 12 Filed 12/01/20                  Page 6 of 7 PageID 1398



Arrowhead, 2010 WL 363773, at *7 (W.D. Tex. Jan. 22, 2010). SRC does not dispute this. See

generally Doc. 11, Reply. And SRC does not state what other irreparable harm it will suffer besides

the mootness problem and its perceived inability to collect what it is owed.3 SRC has not established

irreparable harm; thus, it is not entitled to a stay.

B.      Substantial Harm to Other Parties

        SRC argues that a stay will not harm the other interested parties in this matter because it

“will not cause a significant delay” in the pending bankruptcy proceedings. Doc. 2, Mot., 23. Even

assuming this is true, SRC ignores that the Property is currently a “wasting asset.” Doc. 3-4, Movant’s

Ex. D, 112. The bankruptcy court explicitly found that it costs $50,000 to $70,000 monthly—or

“maybe” a “little more than that”—to maintain the Property in its current half-constructed state. Id.

Not only is half the building “completely exposed,” but “construction materials [are also] lying

around deteriorating.” Id. at 112–13. Moreover, it appears from the record that RE Palm Springs has

certain financing that will lapse at the end of the year. See id. at 106 (noting debtor-in-possession

loan will expire December 31). Absent a sale, the maintenance costs and diminishing value of the

asset continue to substantially harm the estate and RE Palm Springs, which “has no cash or other

options . . . and certainly does not have funds to finish the hotel[.]” Id. at 106. This harm to RE Palm

Springs provides an independent justification to deny the motion.

        In its reply, SRC points out that RE Palm Springs “remains silent as to any irreparable injury

or prejudice that it would suffer from the relatively brief delay that would ensue in the event of a

stay.” Doc. 11, Reply, 7. Even if true, this is inapposite. It is SRC’s burden to establish that no other


        3
         Furthermore, as the bankruptcy court pointed out, any lienholder, including SRC, could have
submitted credit bids to buy the Property when HPS did. See Doc 3-4, Ex. D., 113–14. SRC did not do so.

                                                  -6-
  Case 3:20-cv-03487-B Document 12 Filed 12/01/20                  Page 7 of 7 PageID 1399



parties will be substantially injured by a stay. See Saldana, 2015 WL 5021415, at *2 (“The movant

seeking a stay of a bankruptcy court order pending appeal has the burden to satisfy all four

requirements.” (citation omitted)). For the reasons explained above, RE Palm Springs will be

substantially harmed by the stay. Thus, SRC has failed to establish a stay would not substantially

injure other interested parties.

       The parties devote much of their briefs to arguing SRC’s likelihood of success in its

bankruptcy appeal, the first requirement for a stay. See generally Doc. 2, Mot.; Doc. 7, RE Palm

Springs Resp.; Doc. 9, HPS Resp.; Doc. 11, Reply. But, as stated above, SRC must meet each of the

four requirements to be entitled to a stay. See Garlock, 278 F.3d at 438–39. Because SRC has failed

to meet at least two, the Court need not assess the likelihood of SRC’s success on the merits of its

bankruptcy appeal.

                                               IV.

                                         CONCLUSION

       For the foregoing reasons, SRC’s Emergency Motion for an Immediate Stay Pending Appeal

(Doc. 2) is DENIED.



       SO ORDERED.

       SIGNED: December 1, 2020.




                                              ________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE

                                               -7-
